OFFICE   OF   THE   ATTORNEY   GENERAL   OF   TEXAS
                        AUSTIN


                                                      7,   lOS9
Honorable Vi. A. Little, April 7, 1939, Eage 2



                head on ibugust 31, 1937, Is hereby reappropri-
                ated r0r the purpose0 0r thio hat fOr th4 rim-
                a81 year ending August 31, 1938, to asGum the
                payment of any warrants lasuod under thu provia-
                ions 0r this Aot.'

          ~bsequuent lnarease in the n&er of qualified reaiploat8
for Old &s'keeistanae,   together with railare of the t8xes ooatala-
ed in Bouse Bill no. 0 to bring in the total revenue l xpeated, mde
it iatpasslble to continue aurrent benefit payments and ta retire the
wrraat8 as anticipated.    Thla raat, hovmer, did not atraot tba w-
udit~0rth0     0utadi~-t8.                       ml8   4ep8rtmmnt, ln 8a abla
oplnlen  wrlttoa by Z’roa 0.           Yunu,   tr, , Aeeletwt -At-            aeaza,
u64re8*         fo   *o&l SnQor   aate  ef iwq   v  lmv,.  -a          fbr   wty
er tha    -te            la*r#d   uwht   &uoo  WG    uo.  ST, elm*“a             131,
wera set p8ld befera Auguots1,              lose. w. quota. frea       taie o~plnlea,-
                                                                  685

                                                                !F!p
                                                             0..;.),


Honorable F.:.A. Little, April 7, 1939, fade 3



          prlatlon ror 8C3hSie8 and -$3eWe8 0r the Old
          &e A88i8tLMOO CoQ8Ui88lon 'during the biennium
          ending August Sl, 1959. This rider, a8 refer-
          rod to and sot out In your letter, provides for
          the appropriation of all lnaomo to the T8xae old
          hge h86i8tEMe Fund, together with 8n;l bU~ce8
          on hand at the end of a prior ri8Cu gear, ior
          08Oh Of the ii8Oal year8 ending Au&ust 31, 1930,
          #Uiabl@8t 31, 1939, to tile%3X88 Old Age AS8lCb
          tame Commission ror, among other things, th8
          *pat                boarinq
                  of ifltnX'88t       WlTMt8,    togetlwr
          d#latoro8tthoraoa,ou68tMdlng onAugu#ts1,
          lWSV, 6h8t *rre.ianud 8&wt  t&a To+   Old &a
          A88l8taaoomlldrudotth8p?#l8lon8o~Eoy8e
          Bll18VT,Aot8 ortbkfortp*mi&Ilo&8x8~,
          T h ir d   a a llo d   88u lo n~   .~*
                                               l ?




0r th a arrant8.,
          EWEO Bill 179.oxprosd.yeppmprldto8 "out of fun& allo-
oat@  la promnt and/or future law8 to the 016 ,&soAmlmtuor Yuad
8 mm nritiolontto pay aaM obl%@8tiOI?ud the lateroat thamos"-
We oall partloular attention to him ~rcrof
                                         that fhla protld~ Of
BOWa Bill 179 OX&UWJ81f a~lWpX'ht~O~~a6~ OUt Of th8 old &8 &8-
Eonorablo 'i;.A. Little, April 7, 1939, Page 4


818tanae Fund r0r the pnyment 0r the prinaipal and interest or the
Otlt8tandiag walTant+ and the new issue of ~$t~,OOO.OO aufhorlzed
by tha Aet; whereas, under Eouso       Bill S7 only the 8UUexpada   ha-
MOW,      wet8 dlreoted to be used in the payment of the warrants.    This
pX%WislOn      or uOU8e bill  179 ha8 the ImOQt, We belielre, that,the80
WUXWt8        (Or tha r9finding ObllgatiOn8 for which they may be OX-
oh-d)        mature into pre8ently enroxwlbleC1811M aain8t the Old
&e A88lrtanoo Fund in aooord8uoe with tha 8OhedUla eet out in tbs
Aat. B'llklaeon       vs. Franklin County (Tourkana Court oi Glvll Ap-
psalm, 1936), 94 3.~. (2d) 1190; Unduwood Vs. Howard (Amrlllo
Court of Civil Appeals, 1927) 1 S.F. (26) 730 (writ dismim8od),
at8   V8. CilWky, 282 58. 662 (nit    rOfW&).
Honorable U. A. Little, April 7, 1939, Page 5



9 (b) thereof, a8 do48 thn amsnding aot, being Iiouse Bill No. 8,
Aote 1936, Third C4114d Scaeion, Forty-fourth Legislature ln Ar-
tiole II, Section 11 (b) thereof, 48 iollowe:

                 Vrovlded that it the runa 18 inrruiri-
            cient to pay all grants in full, the 88m4
            8ball be paid promta based ou th4 8munt
            granted to 4aoh.r4oipiO8t.*   .

            This authority to raw4      current banefft paymanta to an
amount wlthla   th4 arailabl4 rum      oon8taueata oonjuuotlcn dtP
tE4    4xpr488 amJotloain~sfm8o~l99             ta py    outaandiagrrr-
                                                & a d* us to 8b o ,du-




          X0 Ewe aiBau88od our 4oaotrwtion ar tE@ woaa %uaou-
treble* as u8+d in th%a Aot la our opinion Ho. oI8l&~Il;kl S&b-
lluIf 14, 1.989,adaros8odto tE4 88norow w: L44 o*woi*     to v+lob
we rpru roe.
            Th4 P-u,     “ud  the fu3.l f&QB and sre&lt   of the Stat.
                    to thdr 9aymnt*, o8unet we bOllr*o, )Uto th4
                          WUZ'MtS 6-0X43& obii&Et$OM     at tho 8tEti  Of
TOW.      How. Bill 199 lxpx'488ly provWo8.thM     thoee  w4rr4at8rh8ll
bo paa out of a 8poaial irurd, Lo., th4 oia lie8 ~8i8tiafb00 2w.
end a raprlato8 monle8 out Or 8ald 8paaiel fuad for tk4.r Bt.
TEl.8+.o      say, howover:,bo   intorprotetl    a8 an   axpn88ion   by thm
mgl8    ture that it recognl848 the S-W*8    obligation PO paWMe   ior
t& pEym#tt or th4.4 wErrsat8. It ir in 4ffoot M oxpro        r448 -
tiOlr bJ th0 mJiOtitW3    Of th0 iEpliO6 Obiig4tiOn Or the &4tO
8uoh lituatlon8 a8 #tat06 by t-h8 augrah8 Wart of T-8,     Wm
tluou@l Or4ormod,    f., in City 0r Ammoas pass t. lceiling, I.!49
                                                                 8.
w. 828, et page 881:
Honorable W. A. Little, April 7, 1939, Page 6



WI. 818. at page 821:

                "State and federal authorities are wir0r8i
          that, when an aot 0r a *fate loglslature, author-
          izing a bon6 issue, oreatas,  or authorizes the
          oreatlon of, a oertaln rund rot th0 bonbs’ pay-
          ment, euoh provlslon oi tba aot lUtel.8 into the
          oontraot between the bobtor and the holder8 of
          the bonds, liethat it oannot be repealed by Sub-
          SaCJUent iegi#iatiOR Without the 8UbStitUtiOU Of
          88U4thit& Of OWue;L Oftim.     m   SUbSOqU4nt 146-
          18-t%=   U   ,lqmlr teen obl$gatian OS tho eon-
          -t*    -A,   orabro,oemwuooaatitutlolal
          00idoBant1on.-